                        Case 15-01447-RAM             Doc 518       Filed 01/13/20       Page 1 of 2


Sandra Manboard

From:                 USBankruptcyCourts@noticingcenter.com
Sent:                 Friday, January 10, 2020 3:39 PM
To:                   FLSBml_BNC
Subject:              U.S. Bankruptcy Court, Southern District of Florida - Returned Mail Notice, In re: , Case Number:
                      15-01447, RBR, Ref: [p-144557521]
Attachments:          R_P01501447CGFI91866.PDF


Notice of Returned Mail to Court - Adversary Proceeding

January 10, 2020

From: The Bankruptcy Noticing Center

Re:   Returned Mail Notice - Adversary Proceeding

In re: Joseph G Wortley, Plaintiff
      Richard Tarrant, Defendant
      Adv. Proc. No. 15-01447 RBR

The attached document was mailed to the notice recipient(s) listed below via the U.S. Postal Service, and it was returned to the
Bankruptcy Noticing Center as undeliverable. This notification is being sent for appropriate processing as your court may
determine.


Notice Recipient's Address on Envelope Returned to the Bankruptcy Noticing Center:

Joseph G Wortley
20 SE 3 St
Boca Raton, FL 33432-4914




                                                               1
                     Case 15-01447-RAM          Doc 518       Filed 01/13/20   Page 2 of 2
CGFI9 (7/28/10)


                                    United States Bankruptcy Court
                                      Southern District of Florida
                                        www.flsb.uscourts.gov


Case Number:                                                         Adversary Number: 15−01447−RBR


In re:

Name of Debtor(s):

 −−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−/

Joseph G Wortley
Plaintiff(s)
VS.

Richard Tarrant, James C Juranitch, Chrispus Venture Capital, LLC,
Chad P. Pugatch, Rice Pugatch Robinson Schiller, PA and Plasma
Power

Defendant(s)
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−/




                                     NOTICE OF REASSIGNMENT



     In accordance with the Order of Intra−District Transfer entered on 12/13/2019 by Judge Scott M
Grossman, this case was referred to the clerk of the court for reassignment and/or transfer to another
judge pursuant to Local Rule 1073−1(B).

         Accordingly, this case is hereby reassigned to the Honorable Robert A Mark.




Dated: 12/13/19                                           CLERK OF COURT
                                                          By: Maria Cervino
                                                          Deputy Clerk




The clerk shall serve this notice on all parties of record.
